Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 01/24/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 01/24/20.  These drawings are acceptable.
Election/Restrictions
4.         Applicant’s election without traverse of Group I, Claims 1-8, 10, 12-17, in the reply filed on 05/03/21 is acknowledged.  
5.	Claims 9, 11, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.          Claim(s) 1, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Minekawa et al. (Pub. No. 2013/0140457). Hereafter “Minekawa”.
            Regarding Claim(s) 1, 10, Minekawa teaches 
           acquiring a defect image of an article different from an inspection article and a defect-free image of the article different from the inspection article in order to teach the identifier, the defect image including an image of a defect, and the defect-free image not including the image of a defect, ([0025, 0053, 0160].  Image processing algorithm/interconnection image is not different from the identifier the image);
           teaching the identifier the image of a defect and an image of a non-defect that is not the defect using the defect image and the defect-free image, ([0025, 0160].  Image processing algorithm/interconnection image is not different from the identifier the image);
           causing the identifier that has learned the image of a defect and the image of a nondefect to identify whether each of extracted inspection images obtained by segmenting the inspection image of the inspection article includes the image of a defect, ([0053, 0060, 0066]); and
           determining whether a defect is present in the inspection article using identification results of the identifier, ([0053, 0060, 0066, 0160]),
          each of a plurality of extracted defect images being generated from the defect image by changing an extracting region for extraction from the defect image such that the image of a defect in the defect image is at a different position in each of the plurality of extracted defect 
           Further, regarding claim 10, Minekawa teaches processing unit, (figure 1, element 131.  First/second/third processing unit can share the same unit).

Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

11.          Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minekawa et al. (Pub. No. 2013/0140457) in view of Harada et al. (U.S. Pub. No. 2011/0299760). Hereafter “Minekawa”, “Harada”.
            Regarding Claim(s) 3, Minekawa teaches the extracted inspection images are images obtained by the extracting region for each of the extracted inspection images overlaps 
          Although Minekawa does not teach shifting an extracting region for the extracted inspection images across an entirety of the inspection image, Harada teaches ([0075]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Minekawa by shifting an extracting region for the extracted inspection images in order to implement inspection system more effectively.

Allowable Subject Matter
12.          Claims 2, 4-8, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2. 
14.          As claim 2, the prior art of record taken alone or in combination, fails to disclose or render obvious a defect inspection method for inspecting a defect in an inspection article through use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising acquiring a defect image of an article different from an inspection article and a defect-free image of the article different from the inspection article in order to teach the identifier, the defect image including an image of a defect, and the defect-free image not including the image of a defect; teaching the identifier the image of a defect and an image of a non-defect that is not the defect using the defect image and the defect-

15.          As claim 4, the prior art of record taken alone or in combination, fails to disclose or render obvious a defect inspection method for inspecting a defect in an inspection article through use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising acquiring a defect image of an article different from an inspection article and a defect-free image of the article different from the inspection article in order to teach the identifier, the defect image including an image of a defect, and the defect-free image not including the image of a defect; teaching the identifier the image of a defect and an image of a non-defect that is not the defect using the defect image and the defect-free image; causing the identifier that has learned the image of a defect and the image of a nondefect to identify whether each of extracted inspection images obtained by segmenting the 

16.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a defect inspection method for inspecting a defect in an inspection article through use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising acquiring a defect image of an article different 

17.          As claim 7, the prior art of record taken alone or in combination, fails to disclose or render obvious a defect inspection method for inspecting a defect in an inspection article through use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising acquiring a defect image of an article different 





Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 8, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877